Title: Fernagus De Gelone to Thomas Jefferson, 15 March 1817
From: Gelone, J. Louis Fernagus De
To: Jefferson, Thomas


          
             Sir
            New York
March 15th 1817.
          
          In answer to your orders, I direct to you this day, per schooner Astrea, bound to Richmond, as will appear to you in the herein inclosed bill of lading, a box the direction of which is: Thomas Jefferson, Esqre Monticello, Milton Va, Care of Mess. Gibson & Jefferson, Richmond Va it contains
          
            
               
              1. Copy of hippocrate. 4 8vo Sewed
               $8.00
            
            
              
              1—   Archimède de Peyrard. 2. 8vo do
              4.50
            
            
              
              
              $12.50
            
            
              (these 12 dollars 50 cents, I have received.)
              
            
            
              
              It contains, according to your order, also—
              
            
            
              
              1 Conquista de Mexico, Solis, 3. 8vo Sewed Spanish
              $6.50
            
            
              
              1. tragedies d’Euripide, par Prevost. 4. 12mo Sewed in prose
              3.00
            
            
              
              1. Description et usage du Cercle de refléxion—par Borda. 1 Small 4to tables of logarithms—and plates
              3.50
            
            
              
              
              $13.00
            
          
          
            I am most respectfully Sir Your humble obedient Servant
            J. Louis Fernagus De Gelone.
          
         